Citation Nr: 1822422	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine condition, and, if so, whether service connection is warranted for a cervical spine condition. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus type II, to include as secondary to post-traumatic stress disorder (PTSD), and, if so, whether service connection is warranted for diabetes mellitus type II. 

3.  Entitlement to service connection for bilateral knee disabilities. 

4.  Entitlement to service connection for obstructive sleep apnea. 

5.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to a cervical spine condition. 

6.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to a cervical spine condition.
7.  Entitlement to service connection for a left shoulder and arm condition, to include as secondary to a cervical spine condition.

8.  Entitlement to service connection for swallowing difficulties, to include as secondary to a cervical spine condition.

9.  Entitlement to service connection for pituitary gland empty sella syndrome. 

10.  Entitlement to service connection for a left ankle condition, to include as secondary to left lower extremity radiculopathy.

11.  Entitlement to service connection for a right ankle condition, to include as secondary to right lower extremity radiculopathy.

12.  Entitlement to service connection for a left foot condition, to include as secondary to left lower extremity radiculopathy.

13.  Entitlement to service connection for a right foot condition, to include as secondary to left lower extremity radiculopathy.

14.  Entitlement to service connection for a left hand condition, to include as secondary to a cervical spine condition.

15.  Entitlement to service connection for mixed connective tissue disorder.  

16.  Entitlement to an evaluation in excess of 10 percent prior to April 7, 2011, an evaluation in excess of 50 percent from April 7, 2011, and an evaluation in excess of 70 percent from May 8, 2015 for post-traumatic stress disorder (PTSD). 

17.  Entitlement to an initial compensable evaluation for right ear sensorineural hearing loss (SNHL).  

18.  Entitlement to an initial disability rating in excess of 20 percent for lumbar degenerative joint disease. 
19.  Entitlement to an initial disability rating in excess of 10 percent prior to April 8, 2016, and in excess of 20 percent therefrom, for left lower extremity radiculopathy.  

20.  Entitlement to an initial disability rating in excess of 10 percent prior to April 8, 2016, and in excess of 20 percent therefrom, for right lower extremity radiculopathy.  

21.  Entitlement to compensation under 38 U.S.C. § 1151 due to VA prescribed BiPAP machine causing damage to ears, cardiac disability, pulmonary disability, respiratory disability, erectile dysfunction, and poor and limited circulation to the right and left legs.  

22.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.  

23.  Entitlement to an effective date prior to May 8, 2015 for the grant of service connection for tinnitus. 

24.  Entitlement to an effective date prior to May 8, 2015 for the grant of a total disability rating on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982, and from August 1990 to June 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case temporarily rested with the RO located in Portland, Oregon, but has since returned to the Roanoke office.  

The issues of entitlement to service connection for a bilateral knee condition and sleep apnea, an increased rating of PTSD, right ear hearing loss, and lumbar degenerative joint disease, and compensation under the provisions of 38 U.S.C. § 1151 due to VA prescribed BiPAP machine, were previously before the Board in October 2014, whereupon those issues were remanded to the RO for further development of the record.  Those issues were most recently addressed by the RO in a January 2017 supplemental statement of the case (SSOC).  Following the issuance of said SSOC, those issues were returned to the Board and will be considered along with additional issues that are also on appeal.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. in November 2013.  A transcript of the proceeding has been associated with the claims file. 

The Board notes that the Veteran, in his December 2015 Notice of Disagreement (NOD), requested an effective date prior to May 8, 2015 for the grant of a 70 percent rating for PTSD.  The propriety of the effective date of this increased rating, however, is already encompassed by the staged rating of the service-connected PTSD, the issue of entitlement to an increased rating of which is already before the Board.  Accordingly, jurisdiction over the issue of the propriety of the effective date of the 70 percent rating for PTSD rests with the Board.

The issues of entitlement to service connection for a cervical spine condition, left upper extremity radiculopathy, right upper extremity radiculopathy, left shoulder and arm condition, swallowing difficulties, left ankle condition, right ankle condition, left foot condition, right foot condition, left hand condition, diabetes mellitus type II, bilateral knee disabilities, and mixed connective tissue disorder, as well as the claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 due to VA prescribed BiPAP machine, the claim of entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound and the claims of entitlement to earlier effective dates for the grant of service connection for tinnitus and the grant of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a statement of the case dated in January 2009, the RO denied the Veteran's claim of entitlement to service connection for a cervical spine condition; the Veteran did not perfect an appeal of this decision. 

2.  Evidence received since the final January 2009 statement of the case relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine condition and raises a reasonable possibility of substantiating such claim.

3.  In a January 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus type II; the Veteran did not submit a notice of disagreement with this rating decision, nor was new evidence received within a year of the decision. 

4.  Evidence received since the final January 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, type II and raises a reasonable possibility of substantiating such claim.

5.  The competent medical evidence does not demonstrate that obstructive sleep apnea is attributable to the Veteran's active service or to any incident of service.

6.  For the period prior to April 7, 2011, the Veteran's PTSD is shown to be productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent period of the inability to perform occupational tasks. 

7.  For the period from April 7, 2011 to May 8, 2015, the Veteran's PTSD is shown to be productive of occupational and social impairment with reduced reliability and productivity.  

8.  For the period from May 8, 2015, the Veteran's PTSD is shown to be productive of occupational and social impairment, with deficiencies in most areas; however, total occupational and social impairment has not been shown.

9.  During the entire pendency of the appeal the Veteran's right ear SNHL was manifested by no more than Level II hearing acuity in the right ear.

10.  During the entire pendency of the appeal, the Veteran's lumbar spine degenerative joint disease was manifested by pain-free forward flexion to more than 30 degrees, with no ankylosis or intervertebral disc syndrome requiring prescribed bed rest of four weeks or more.  

11.  For the period prior to May 12, 2015, there has been objective evidence of left lower extremity radiculopathy manifested by no more than mild, incomplete paralysis of the sciatic nerve; from that date, the incomplete paralysis was no more than moderate in severity.  

12.  For the period prior to May 12, 2015, there has been objective evidence of right lower extremity radiculopathy manifested by no more than mild, incomplete paralysis of the sciatic nerve; from that date, the incomplete paralysis was no more than moderate in severity.  


CONCLUSIONS OF LAW

1. The January 2009 statement of the case denying the claim of service connection for a cervical spine condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a cervical spine condition has been submitted, and the claim of service connection may be reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The January 2009 rating decision denying the claim of service connection for diabetes mellitus, type II is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 3.104 (a), 20.1103 (2017).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus, type II has been submitted, and the claim of service connection may be reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

5.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017). 

6.  The criteria for a 30 percent rating, but no more, for PTSD have been met for the period prior to April 7, 2011.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.130, Diagnostic Code 9411 (2017).  
	
7.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met for the period from April 7, 2011 to May 8, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.130, Diagnostic Code 9411 (2017).  

8.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met for the period beginning May 8, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.130, Diagnostic Code 9411 (2017).  

9.  The criteria for a compensable disability rating for right ear SNHL have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

10.  The criteria for a disability rating in excess of 20 percent for lumbar spine degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

11.  The criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met for the period prior to May 12, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

12.  The criteria for a disability rating of 20 percent, but no more, for left lower extremity radiculopathy have been met for the period from May 12, 2015 until April 8, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

13.  The criteria for a disability rating in excess of 20 for left lower extremity radiculopathy have not been met for the period beginning April 8, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

14.  The criteria for a disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met for the period prior to May 12, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

15.  The criteria for a disability rating of 20 percent, but no more, for right lower extremity radiculopathy have been met for the period from May 12, 2015 until April 8, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

16.  The criteria for a disability rating in excess of 20 percent for right lower extremity radiculopathy have not been met for the period beginning April 8, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

New and Material Evidence

The RO denied the Veteran's initial claim of entitlement to service connection for a cervical spine condition in a September 2007 rating decision.  In support thereof, the RO found no evidence that the Veteran had incurred a cervical spine condition while in service or that he experienced an injury which would lead to the development of such a condition after service.  The Veteran submitted a NOD with this decision, and, in a January 2009 statement of the case (SOC), the RO continued the denial of the claim on the same basis.  The Veteran did not formally appeal this decision via submission of a VA Form 9 within 60 days of receipt of the decision.  Thus, the rating decision became final by operation of law, except that the claim may be reopened if new and material evidence is received.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.156(a).

Subsequently, the Veteran has continued to receive treatment for a cervical spine condition.  In October 2009 he underwent cervical spine surgery with a post-operative diagnosis of advanced disc degenerative changes characterized as cervicalgia.  Thereafter, the Veteran's cervical spine condition was discussed as part of a VA general medical examination in March 2011, in which it was confirmed that he had a continuing cervical spine condition.  This long history of relatively recent treatment, coupled with the Veteran's accounting of his cervical spine pain and its temporal association with his service in the Gulf War, raises a reasonable possibility of substantiating the claim of service connection for a cervical spine condition.  Therefore, the Board grants the Veteran's request to reopen the claim of entitlement to service connection for a cervical spine condition.  

The RO denied the Veteran's initial claim of entitlement to service connection for diabetes mellitus type II in a rating decision dated January 23, 2009.  Subsequent to the issuance of that rating decision, the RO received additional evidence pertinent to its decision.  Therefore, in a rating decision dated January 26, 2009, the RO confirmed and continued the denial of diabetes mellitus, type II.  In support thereof, the RO found no evidence that the Veteran had incurred diabetes mellitus, type II while in service or that the diabetes mellitus, type II, which was first diagnosed in 2008, was otherwise related to service.  The RO also noted that there was no evidence that the diabetes mellitus, type II manifested within a year of service, and thus the claim was denied on a presumptive basis as well.  The Veteran did not submit a NOD with this decision, nor was new evidence received within a year of the decision.  Thus, the January 2009 rating decision became final.

Since that decision, the Veteran has set forth the alternative theory that his diabetes mellitus, type II was secondary to his PTSD medication.  These contentions, presumed credible for the purpose of reopening, are new to the record and raise raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus, type II.  Therefore, the Board grants the Veteran's request to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  

To the extent that these claims have been reopened, this determination is favorable.  For reasons described below, both reopened and now de novo claims are REMANDED for further development and adjudication.

Obstructive Sleep Apnea

The Veteran contends that he developed obstructive sleep apnea while in service and that it has continued to the present.  In the alternative, he contends that his later development of obstructive sleep apnea is attributable to service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board, as fact finder, must determine the probative value or weight of the evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

A review of the Veteran's service treatment records reflects that he had two isolated instances of having reported experiencing sleep disturbances in service, once in March 1980 and again in September 1980.  Both outpatient records that documented these complaints, however, show that the Veteran characterized his sleeping issues as an inability to get to sleep rather than an interruption of sleep once it had been initiated.  There is no evidence that the Veteran was ever formally diagnosed with a condition related to these reported sleep disturbances, nor did he receive any treatment to alleviate his symptomatology following either complaint.  The Veteran was not evaluated as having any abnormalities related to his sleeping on the September 1982 discharge examination, and, as detailed on a September 1991 outpatient record, he was found physically qualified for separation from active duty with no defects noted.  The Board notes that the Veteran signed his name to a statement to this effect.  

Post-service, the Veteran attests that he was first diagnosed with obstructive sleep apnea in 1994 via a sleep study performed at his local VA medical center, and that he has continued to receive treatment for the sleep apnea ever since this diagnosis.  Subsequent to the initial diagnosis the Veteran has undergone several further sleep studies in an attempt to better alleviate his symptomatology.  Without delving into the Veteran's extensive history of diagnosis of and treatment for obstructive sleep apnea, the Board acknowledges that the Veteran was first diagnosed with sleep apnea a few years after service and has continued to received treatment for the condition ever since.  

The Veteran was afforded a VA examination to evaluate the nature of the obstructive sleep apnea in May 2015.  He detailed his history of treatment ever since his diagnosis in 1994, and highlighted his being prescribed multiple devices, including a continuous positive airway pressure (CPAP) machine and a bilevel positive airway pressure (BiPAP) machine, as part of this treatment regimen.  Following a review of the claims file, the examiner confirmed the long history of diagnosis of and treatment for obstructive sleep apnea.  The May 2015 examiner was requested to issue an addendum opinion regarding the etiology of the obstructive sleep apnea in July 2015.  After reviewing his prior examination and the claims file, he opined that it was less likely than not that the obstructive sleep apnea was incurred in or otherwise attributable to service.  In support thereof, the examiner reiterated that the Veteran was not diagnosed with obstructive sleep apnea in service, and was first diagnosed with the condition over two years after his discharge from service.  Moreover, the examiner detailed the many risk factors for the development of sleep apnea and highlighted the fact that the Veteran exhibited such factors as obesity, chronic smoking history, and male gender.  

Overall, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for obstructive sleep apnea.  To begin, there is no evidence that the Veteran ever complained of or was diagnosed with obstructive sleep apnea while in service, and during both of the encounters he had with military medical professionals prior to his two respective discharges from active duty he was not evaluated as having abnormalities related to his sleeping.  During the May 2015 VA examination the Veteran reported that he was first diagnosed with sleep apnea in 1994, and he has not specifically identified any sleep apnea symptomatology that he believes he exhibited while in service that would suggest that he had developed the condition before his discharge.  

The Board acknowledges that the Veteran has asserted generally that his sleep apnea is attributable to service, and he is competent to report on the incidence of sleep apnea symptomatology and when it first manifested.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran possesses the competence through training or credentials to conclude that his currently diagnosed obstructive sleep apnea is etiologically related to service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  His opinion thus lacks probative value, particularly as compared to the 2015 VA examiner's opinion, based upon a claims file review and supported by a detailed rationale highlighting relevant medical considerations.  Accordingly, the Board finds the opinion of the May 2015 VA examiner to have significantly greater probative value.   

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection for obstructive sleep apnea, and the claim must be denied.  38 U.S.C. § 5107(b).

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
	
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, entitlement to a total disability rating based upon individual unemployability is already in effect in this case, and the question of the effective date of that grant is addressed in the REMAND below.

PTSD

The Veteran was awarded a 10 percent initial disability rating for PTSD in a September 2007 rating decision effective June 12, 2006.  Thereafter, in an April 2013 rating decision the RO increased the rating for PTSD to 50 percent, effective April 7, 2011.  Most recently, in a June 2015 rating decision, the RO increased the rating for PTSD to 70 percent, effective May 8, 2015.  The Veteran seeks to have an increased rating for the entire period on appeal. 

The ratings at issue were assigned pursuant to the General Rating Formula for Mental Disorders as outlined in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where the symptoms are controlled by continuous medication. 

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Specifically with regard to evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.

Furthermore, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment; however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

For the period prior to April 7, 2011, the Board finds that there is evidence to suggest that a 30 percent rating, but no more, is warranted.  Relevant evidence during this period includes documentation of VA treatment beginning in November 2006, a June 2007 VA examination report, an August 2008 cognitive assessment, and outpatient records from the Cleveland Clinic.  The Veteran has consistently reported experiencing varying degrees of anxiety, and has also endorsed isolating himself socially, except within the context of his volunteer work at his local church.  Moreover, he has demonstrated an inability to maintain gainful employment for the entire pendency of the appeal, which he attributed at least partially to his difficulty interacting with his co-workers as well as recurring anxiety tied to stress and other stimuli that he encountered at work.  Furthermore, he also detailed having sleep disturbances at night that he related to his traumatic experiences in the military.  With that being said, prior to the April 7, 2011 examination, there was not a consistent reporting of depression by the Veteran.  In addition, although he stated that he had trouble interacting socially and with his co-workers, he conceded that he was able to function successfully while volunteering at his local church.  In summation, the Board finds that, during the period prior to April 7, 2011, the Veteran exhibited symptoms that most closely corresponded to the intermittent periods of inability to perform occupational tasks encompassed by the 30 percent rating; however, a 50 percent rating is not warranted during this time, as there was not the degree of symptomatology (such as regular anxiety attacks and depression) that would result in reduced reliability and productivity. 

For the period from April 7, 2011, to May 8, 2015, the Board finds that the disability picture for the Veteran's PTSD most closely corresponded to the already assigned 50 percent rating.  The April 7, 2011 VA examination was the first well-documented instance of the Veteran being evaluated with depression and regular anxiety attacks.  Moreover, the examiner noted that these symptoms interfered with the Veteran's occupational functioning, as they contributed to his experiencing anger, irritability, and concentration difficulties on the job.  The April 7, 2011 VA examiner, as well as Dr. L.B. in his September 2012 outpatient record and Dr. A.K. in his June 2014 psychological evaluation each concluded that the Veteran's PTSD resulted in moderate impairment of occupational functioning, and they each also found that predominantly the Veteran's anxiety impeded his occupational functioning as it resulted in his having difficulty with concentration.  Accordingly, the Board finds that prior to May 8, 2015, the Veteran exhibited symptoms that resulted in occupational and social impairment with reduced reliability and productivity, characterized mostly by regular anxiety attacks, disturbances of motivation, and difficulty in establishing and maintaining effective work and social relationships. 

The Board does not find that a rating in excess of 50 percent is warranted for the period prior to May 8, 2015, as the weight of the evidence does not demonstrate that the Veteran's symptomatology during the time period resulted in occupational and social impairment with deficiencies in most areas.  The Board acknowledges that Dr. A.M. in the February 2012 evaluation found that the Veteran was totally disabled as due to his PTSD; however, Dr. A.M. did not offer any rationale for this assessment, and did not detail to what extent he had reviewed the Veteran's claims file.  Accordingly, the Board finds that Dr. A.M.'s assessment has little probative weight.  Regarding the remainder of the available records prior to the May 8, 2015 VA examination, the Board concludes that there is not a demonstration of the necessary symptomatology to warrant an increased to 70 percent.  Specifically, there was no showing of suicidal or homicidal ideation, nor was there the near-continuous panic or depression affecting the ability to function independently that is characteristic of the 70 percent rating.  

The Board also does not find that the disability picture for the Veteran's PTSD warrants a 100 percent rating for the period beginning May 8, 2015, the date that the current 70 percent evaluation was effectuated.  The Board has considered the May 2015 VA examination report, as well as recent private and VA treatment records in making this determination.  It was the May 2015 examiner's impression that the PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner further commented that the PTSD and major depressive disorder together negatively impacted the Veteran's occupational functioning as well as his ability to carry out many activities of daily living; however, the examiner did note that the Veteran was able to maintain some basic activities of daily living, although he was mostly confined to his home and his work at church.  There is no indication of total occupational and social impairment.  Furthermore, at no point has any examiner found that the PTSD resulted in gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or significant memory loss.  

In summary, the evidence supports a 30 percent evaluation prior to April 7, 2011; a 50 percent evaluation from April 7, 2011 until May 8, 2015; and a 70 percent evaluation beginning on May 8, 2015.  This determination represents a grant for the first period on appeal and a denial for the remaining two periods.  38 C.F.R. § 4.7.

Right Ear SNHL

The Veteran was initially granted service connection for right ear SNHL in a January 2009 rating decision and was assigned a noncompensable rating effective September 19, 2007.  The Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  Id.  Where, as here, only one ear is service-connected for SNHL, in order to determine the percentage evaluation, the non-service connected ear is automatically assigned a hearing acuity of Level 1.  38 C.F.R. § 4.85(f).  

Audiometric testing on the most recent VA audiology examination in May 2015
revealed the following pure tone thresholds, in decibels: 


HERTZ

1000
2000
3000
4000
RIGHT
30
30
30
35
LEFT
30
25
35
35

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 31 decibels bilaterally.  The speech recognition score, using the Maryland CNC word list, was 86 percent for the right ear.  As for the functional impact of the SNHL, the examiner detailed that the Veteran reported that other people have difficulty getting his attention and furthermore that he had trouble hearing high frequency noise.  

Applying the results from the May 2015 audiology examination to the 38 C.F.R. § 4.85 shows Level II hearing acuity in the right ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for right ear hearing loss under Diagnostic Code 6100.  

The Board has also reviewed the other available audiological examinations for the period on appeal, all of which showed stronger hearing acuity than the most recent VA audiological examination in March 2015.  In fact, a July 2015 VA outpatient record indicates that puretone threshold testing revealed hearing within normal limits, which represented an improvement from the March 2015 VA examination testing results.  In any event, although there has been some decrease in hearing acuity over time, the fact remains that the current pure tone thresholds do not warrant a compensable evaluation for the Veteran's right ear SNHL.  Moreover, the March 2015 testing results do not qualify under any of the criteria for rating an exceptional pattern of hearing impairment pursuant to 38 C.F.R. § 4.86.  

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran, to include the November 2013 hearing, in which he asserted that he had difficulty with auditory differentiation and he contended that his right ear SNHL should be rated higher.  A layperson's testimony is competent evidence in regard to the symptoms he experiences.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected hearing loss.  Moreover, the May 2015 examiner considered the functional effects of the Veteran's right ear SNHL loss during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In summation, the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for the entire pendency of this appeal, and the claim must be denied.  38 C.F.R. § 4.7.  

Lumbar Degenerative Joint Disease

The Veteran is currently in receipt of a 20 percent disability rating for degenerative joint disease of the lumbar spine, effective June 12, 2006, the date of his initial claim of service connection.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 provide three bases for an evaluation in excess of 20 percent.  Under the General Rating Formula for spine disorders, a 40 percent evaluation is warranted for flexion limited to 30 degrees, whereas higher ratings contemplate ankylosis.  Under Diagnostic Code 5243, concerning intervertebral disc syndrome, higher ratings are predicated on incapacitating episodes (periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician).  The existing 20 percent rating fully contemplates all muscle spasm and gait symptoms, as well as all motions other than flexion; these need not be further discussed here. 

The Board has reviewed the pertinent evidence of record, including VA treatment records; VA examination reports from March 2011, May 2015, April 2016; and an independent medical evaluation by a Dr. R.E. dated in February 2014.  These various reports are entirely devoid of findings of ankylosis and VA-defined incapacitating episodes of at least 4 weeks but less than 6 weeks in duration during the past 12 months.  In terms of forward flexion, the Board has reviewed all cited reports and notes that, on all tests during the pendency of this appeal, the Veteran had pain-free flexion to greater than 30 degrees.  Thus, even taking into account such symptoms as pain and functional loss contemplated by 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), there is simply no basis for an even higher evaluation based upon limitation of flexion.  

The Board is also aware that separate evaluations may be assigned for associated objective neurological abnormalities.  Such separate ratings have already been assigned for bilateral lower extremity radiculopathy, as described below, and there is no competent evidence showing any other such abnormalities (e.g., bowel or bladder) for which separate evaluations may be assigned.

Overall, the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 C.F.R. § 4.7.

Bilateral Lower Extremity Radiculopathy

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating contemplates mild incomplete paralysis of the sciatic nerve, while a 20 percent rating is assigned in moderate cases, and a 40 percent rating contemplates moderately severe cases.  Here, the Veteran was granted separate ratings for right and left lower extremity radiculopathy in a September 2012 rating decision, with a 10 percent evaluation for each side effective February 27, 2012, the date that VA treatment records first documented a diagnosis of lumbar radiculopathy.  Thereafter, in a March 2017 rating decision, the initial disability rating for both left and right lower extremity radiculopathy was increased to 20 percent, effective April 8, 2016.

Following the initial diagnosis in February 2012, a March 2014 VA neurology consultation revealed evidence of decreased sensation in the bilateral ankles and little to no sensation in the bilateral calves; the rest of the lower extremity nerves were within normal limits.  Dr. R.E. in his February 2014 independent medical evaluation found that the Veteran experienced radiating pain posteriorly that was greater on his right side than on his left, but also noted that the Veteran had no decreased sensation in the bilateral lower extremities.  This evidence supports the previously assigned 10 percent evaluations for mild symptoms for the period from February 27, 2012 until May 12, 2015.

On May 12, 2015, however, the Veteran was evaluated as having bilateral lower extremity radiculopathy resulting in pain in his legs and feet.  The Veteran reported experiencing constant moderate pain, moderate paresthesias and/or dysesthesias, and moderate numbness bilaterally.  It was the examiner's impression that the bilateral radiculopathy was overall moderate in its severity.  Similarly, during the April 2016 examination, the Veteran reported experiencing constant moderate pain, moderate paresthesias and/or dysesthesias, and moderate numbness bilaterally; again, the examiner's impression was that the bilateral radiculopathy was moderate in severity.  The Board thus finds that the appropriate effective date for the currently assigned 20 percent evaluations, for moderate symptoms, should be moved to May 12, 2015.  This represents a partial grant of the appealed ratings.  

That said, for the entire period beginning May 12, 2015, the bilateral lower extremity radiculopathy has not been shown to be more than moderate in degree.  Notably, there is no characterization suggesting greater severity.  Moreover, the Veteran's symptoms have been wholly sensory in nature, and 38 C.F.R. § 4.124a specifically indicates that, for diseases of the peripheral nerves, the rating should be either for the mild or - at most - the moderate degree if the involvement of the nerves is wholly sensory.  For all of these reasons, the appropriate ratings for the period beginning May 12, 2015 are the assigned 20 percent ratings.  38 C.F.R. § 4.7.


ORDER

The appeal to reopen the claim of service connection for a cervical spine condition is reopened; to this extent only the appeal is granted.  

The appeal to reopen the claim of service connection for diabetes mellitus, type II is reopened; to this extent only the appeal is granted.  

Service connection for obstructive sleep apnea is denied. 

For the period prior to April 7, 2011, a disability rating of 30 percent, but no more, is warranted for PTSD, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for PTSD is denied for the period from April 7, 2011 to May 8, 2015.  

Entitlement to an evaluation in excess of 70 percent for PTSD is denied for the period beginning May 8, 2015.

An initial compensable evaluation for right ear SNHL is denied.  

A rating in excess of 20 percent for lumbar spine degenerative joint disease is denied.  

For the period prior to May 12, 2015, a disability rating in excess of 10 percent for left lower extremity radiculopathy is denied. 

For the period beginning May 12, 2015 until April 8, 2016, a disability rating of 20 percent, but no more, is warranted for left lower extremity radiculopathy, subject to the laws and regulations governing the payment of monetary benefits.  

For the period beginning April 8, 2016, a disability rating in excess of 20 percent 
left lower extremity radiculopathy is denied.

For the period prior to May 12, 2015, a disability rating in excess of 10 percent for right lower extremity radiculopathy is denied. 

For the period beginning May 12, 2015 until April 8, 2016, a disability rating of 20 percent, but no more, is warranted for right lower extremity radiculopathy, subject to the laws and regulations governing the payment of monetary benefits.

For the period beginning April 8, 2016, a disability rating in excess of 20 percent 
right lower extremity radiculopathy is denied.


REMAND

The Veteran has never been afforded an examination to specifically evaluate the nature and etiology of his cervical spine condition.  He has consistently maintained that he has experienced neck pain for several years beginning soon after his discharge from service in 1991 and that he believes this neck pain is attributable to repeated in-service physical trauma to his back.  This evidence satisfies the low threshold for triggering VA's duty to provide the Veteran with an examination to evaluate his claimed condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA has a duty to conduct medical inquiry where the evidence of record "indicates" that the claimed disability "may be" associated with service).    

Similarly, the Veteran has never been afforded an examination to specifically evaluate the nature and etiology of the diabetes mellitus, type II, to include whether the condition is secondary to his service-connected PTSD.  The Veteran contended in his January 2011 request to reopen the previously denied diabetes mellitus, type II claim that the condition developed after service due to his use of prescription medication to treat his PTSD.  A review of post-service treatment records does reveal that the Veteran has been prescribed medication for the treatment of his PTSD.  Without an opinion as to whether the Veteran's use of medication to treat his PTSD permanently aggravated the development of diabetes mellitus, type II beyond its normal progression, the Board cannot adjudicate the claim of diabetes mellitus claim.  Accordingly, the Veteran is entitled to a VA examination for the purpose of evaluating the nature and etiology of the diabetes mellitus, type II, with specific consideration of whether the condition is secondary to his service-connected PTSD.  McLendon, 20 Vet. App. at 83.

In much the same vein, the Veteran has never been afforded an examination to evaluate the nature and etiology of his empty sella syndrome.  Private outpatient records prepared by a Dr. L.O, and dated in January 2013 indicate that the Veteran reported that partial empty sella was first noted during a CT scan he underwent in 1991 related to his complaints of sinusitis.  Dr. L.O. also noted a history of prior pituitary testing which revealed low testosterone, thought to be attributable to the partial empty sella syndrome.  According to Dr. L.O., the Veteran also reported that he had a history of delayed puberty and gynecomastia galactorrhea around age 18 and 19.  Dr. L.O. speculated that these symptoms may also have been related to empty sella syndrome.  

The Veteran has submitted a copy of an outpatient record dating from November 1990, so while he was in service, which appears to document his seeking treatment for erectile dysfunction.  This apparent service treatment record was not contained within the records obtained by the RO and no other treatment records are available in the claims file which show follow-up work relating to this complaint of erectile dysfunction.  This record provides definitive evidence that the Veteran was exhibiting erectile dysfunction in service, which is a potential symptom of empty sella syndrome.  This outpatient record, coupled with the Veteran's report of his history of diagnosis with partial empty sella syndrome, satisfies the low threshold to trigger VA's duty to provide the Veteran with medical examination regarding the nature and etiology of his empty sella syndrome.  McLendon, 20 Vet. App. at 83.

Regarding the claims of entitlement to service connection for left and right foot and ankle conditions, the Veteran has asserted that each of these conditions are secondary to the respective left and right lower extremity radiculopathy that he is already service-connected for.  The Veteran has never been afforded an examination for the purpose of evaluating the possible etiological connection between any of these conditions and the left and right lower extremity radiculopathy, respectively.  Accordingly, the case must be remanded in order to have a VA examiner review the claims file and set forth an opinion as to whether the Veteran's left and right foot and ankle conditions were permanently aggravated beyond normal progression by his service-connected left and right lower extremity radiculopathy.  McLendon, 20 Vet. App. at 83.

Moving on to the claim of entitlement to an earlier effective date for the grant of tinnitus as well as an earlier effective date for the grant of TDIU, the Veteran has submitted a December 2015 NOD requesting review by a decision review officer of the effective dates assigned.  The AOJ has not issued a statement of the case (SOC) which addressed these two claims.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Similarly, service connection for mixed connective tissue disorder was denied by  the Portland RO in a May 2016 rating decision.  In a July 2016 NOD, the Veteran requested review of the claim by a decision review officer.  The AOJ has not issued a SOC which addressed this claim; therefore, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon, 12 Vet. App. at 240-241.  

In light of the fact that the Board has now remanded the claim of service connection for mixed connective tissue disorder, it cannot adjudicate the claims of service connection for bilateral knee disabilities and a left shoulder and arm condition as evidence in the file suggests that the symptoms of these conditions may be associated with the mixed connective tissue disorder.  Specifically, the Veteran has submitted records dated in February 2016 from a Dr. J.D. that detail the results of radiologic examinations of the Veteran's right knee and bilateral shoulders.  The listed diagnosis for the joints was mixed connective tissue disorder, and the examination revealed moderate degenerative changes for each of the joints evaluated.  The Veteran has also submitted medical records from the Cleveland Clinic dating from 2015 documenting treatment of bilateral shoulder and knee pain and swelling, with a diagnosis of multiple arthralgias and characterized together as mixed connective tissue disorder.  A diagnosis for mixed connective tissue disorder has been added to the Veteran's active problems list with VA as of December 2015, and he continues to receive treatment for the same.  

Relatedly, the examiner who administered the most recent VA examination to evaluate the Veteran's bilateral knee disabilities in April 2016 declined to offer an opinion as to the diagnosis and etiology of the disabilities on the grounds that the Veteran had a diagnosis of mixed connective tissue disorder which may have encompassed the knee symptoms the Veteran was claiming service connection for.  Moreover, that examiner recommended that VA schedule the Veteran for an examination with a rheumatologist in order to evaluate the nature and etiology of the bilateral knee condition; thus, the Board is directing the RO to afford the Veteran said examination while the bilateral knee disability claim is on remand. 

Moving on to the claim of entitlement to compensation for additional disability under the provisions of 38 U.S.C. § 1151 due to VA prescribed BiPAP machine, the RO was directed pursuant to the Board's October 2014 remand to schedule the Veteran for a VA examination for the purpose of identifying any additional disability attributable to the use of the BiPAP machine, and then opine as to whether any identified additional disability was proximately due to negligence or carelessness on the part of the operating medical professionals and/or an event not reasonably foreseeable.  To that end, the Veteran was afforded a VA examination in May 2015, wherein the examiner opined that it was less likely than not that any of the claimed disabilities were attributable to error on the part of VA medical professionals and/or an event not reasonably foreseeable.  Specifically, with regard to the claimed additional ear, cardiac, and bilateral leg circulatory disabilities, the examiner found no evidence of these conditions and thus declined to set forth any further rationale.  As for the claimed additional pulmonary and respiratory disability, the examiner acknowledged that the Veteran had a history of diagnosis with chronic obstructive pulmonary disease (COPD), and found that the any symptomatology claimed by the Veteran was encompassed by the condition.  Finally, with regard to the erectile dysfunction, the examiner found that the Veteran exhibited many risk factors for the development of the condition and stated that it would require speculation to determine exactly what was the cause of the condition; in any event, the examiner found it more likely than not that the erectile dysfunction was attributable to the many risk factors and that it was not associated with any error on the part of VA medical professionals and/or an event that was not reasonably foreseeable.  

In a July 2015 addendum opinion, the examiner clarified that the former May 2015 opinion applied to the prescribed use of the BiPAP machine.  Specifically, the examiner again found no evidence of additional ear, cardiac and bilateral leg circulatory disabilities, and further found that medical literature did not support a connection between the use of a BiPAP machine and the development of COPD and/or erectile dysfunction.  

The May 2015 VA examination and July 2015 addendum opinion are not fully responsive to the issues underlying the Veteran's 38 U.S.C. § 1151 claim.  To begin, there is evidence that the Veteran does indeed have diagnosed ear, cardiac and bilateral leg circulatory disabilities.  He has diagnosed bilateral sensorineural hearing loss (SNHL) and tinnitus that he has been receiving treatment for through VA for many years, and his most recent VA medical records indicate that he has a history of abnormal echocardiogram for which he is currently receiving care.  As for the bilateral leg circulatory disabilities, the Veteran has been diagnosed with restless leg syndrome, and it is unclear whether this condition is related to a vascular or arterial disease.  Thus, the Board cannot adjudicate the 38 U.S.C. § 1151 claim as to these purposed additional disabilities without an opinion that properly details whether the Veteran has any additional disability manifested by the symptomatology represented by these various conditions.  

As for the claimed pulmonary and respiratory conditions, the May 2015 VA examiner did not detail whether the diagnosed COPD represented any additional disability, and instead simply discussed the Veteran's history of diagnosis and treatment for the condition.  In order to adjudicate the 38 U.S.C. § 1151 claim, the Board needs an opinion as to whether the symptomatology represented by the diagnosed COPD is fully encompassed by the condition and whether there is any additional pulmonary and/or respiratory symptomatology that is attributable to prescribed BiPAP use.  Similarly, although the VA examiner found that it was more likely than not that the erectile dysfunction was attributable to the variety of risk factors he exhibited, they did not whether the symptomatology represented by the erectile dysfunction was fully encompassed by the condition and whether there was any additional symptomatology that was attributable to prescribed BiPAP use.  In fact, the examiner acknowledged that to so would require resorting to mere speculation; however, they failed to explain why this was so.  Accordingly, a new opinion must be obtained in which the erectile dysfunction symptomatology is appropriately accounted for.
  
As for the claims of entitlement to service connection for left upper extremity radiculopathy, right upper extremity radiculopathy, swallowing difficulties, and a left hand condition, the Veteran has asserted that each of these conditions is secondary to his cervical spine condition.  An evaluation of each of these claims would necessarily require that VA make a decision as to whether the Veteran shall be service-connected for a cervical spine condition.  Similarly, an evaluation of the left shoulder and arm condition and bilateral knee disability claims necessary require further adjudication of the mixed connective tissue disorder claim. Therefore, a decision on the issues of entitlement to service connection for left upper extremity radiculopathy, right upper extremity radiculopathy, swallowing difficulties, and a left hand condition is deferred pending resolution of the Veteran's cervical spine condition claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  In much the same way, a decision on the issues of entitlement to service connection for a left shoulder and arm condition and bilateral knee disabilities is deferred pending resolution of the Veteran's mixed connective tissue disorder claim as such claims are inextricably intertwined.  Id. 

Regarding the claim of SMC based on the need for regular aid and attendance of another person or on account of being housebound, the Board notes that in an October 2014 VA examination of the Veteran's need for aid and attendance, it was reported by the examiner that the Veteran is hindered in his ability to attends to his daily needs as due to chronic neck and lower back pain as well as PTSD and diabetes mellitus.  It is unclear, however, to what degree the Veteran's service-connected disabilities contributed to his need for aid and attendance as outlined in the examination, as distinguished from his non-service connected cervical spine condition and diabetes mellitus type II.  Given that the Board has remanded the issues of entitlement to service connection for a cervical spine condition and diabetes mellitus type II, the Board defers this matter pending adjudication of those two claims as the requested development may provide new information to substantiate entitlement to SMC.  Harris, 1 Vet. App. at 180.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit and additional pertinent evidence regarding his treatment for any of the conditions at issue.  Specifically, the Veteran must be asked to identify records documenting the 1991 CT scan which he asserts led to the diagnosis of partial empty sella syndrome.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Furthermore, regardless of how the Veteran responds, the RO must obtain and associate updated treatment records from any VA medical center at which the Veteran has sought treatment. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  Schedule the Veteran for an appropriate VA orthopedic examination to evaluate the nature and etiology of the cervical spine condition as well as the right and left foot and ankle conditions.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine condition, left foot condition, right foot condition, left ankle condition, and/or right ankle condition began in service or is otherwise related to service.  With regard to the right and left ankle and foot conditions, the examiner is asked to consider, and discuss as necessary, the October 2010 evaluation by Dr. R.M. during which the Veteran reported that he injured his feet and ankles in service and had experienced bilateral foot and ankle pain ever since service.  As for the cervical spine condition, the examiner is asked to consider, and discuss as necessary, the February 2014 independent medical evaluation and July 2014 addendum opinion from Dr. R.E. in which he set forth a positive etiology opinion regarding the cervical spine.  

In addition, regardless of the outcome above, the examiner must also opine as to whether it is at least as likely as not (50 percent or higher) that any right and/or left foot or ankle disability was caused or aggravated by the Veteran's service-connected right and/or left lower extremity radiculopathy.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e. a baseline) before the onset of the aggravation.  

The examiner is requested to provide a thorough rationale for any opinions expressed.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significance of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.  

3.  In addition, schedule the Veteran for an appropriate VA endocrinology examination to evaluate the nature and etiology of the diabetes mellitus, type II as well as nature and etiology of his empty sella syndrome.  Again, the electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed.

With regard to the diabetes mellitus, type II, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that diabetes mellitus, type II began in service or is otherwise related to service.  Furthermore, regardless of the outcome above, the examiner must also opine as to whether it is at least as likely as not (50 percent or higher) that diabetes mellitus, type II was caused or aggravated by one or more service-connected disabilities or combination therefrom, to specifically include PTSD.  

This examiner should also note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated any diagnosable heart disability, the medical professional should specify, so far as possible, the degree of disability resulting from such aggravation.  A complete rationale is needed for any opinion expressed.  

As for the empty sella syndrome, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that empty sella syndrome began in service or is otherwise related to service.  In setting forth this opinion, the examiner must consider, and comment upon as necessary, the Veteran's reporting of having been diagnosed with partial empty sella syndrome in 1991, as record on Dr. L.O.'s January 2013 outpatient record.  The examiner must also consider, and comment upon as necessary, the November 1990 service medical record which appears to document the Veteran having sought treatment for erectile dysfunction.  A complete rationale is needed for any opinion expressed. 

4.  Schedule the Veteran for a VA rheumatology examination with a qualified rheumatologist to evaluate the nature and etiology of his bilateral knee disability.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed.

The rheumatologist is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any bilateral knee condition, to include mixed connective tissue disorder and/or rheumatoid arthritis, began in service or is otherwise related to service.  In setting forth this opinion, the examiner must consider, and comment upon as necessary, medical records from the Cleveland Clinic as well as VA medical records beginning in 2015 and documenting treatment for the Veteran's bilateral knee pain and swelling, characterized as mixed connective tissue disorder.  A complete rationale is needed for any opinion expressed. 

5.  Schedule the Veteran for a VA respiratory examination with a qualified specialist for the purpose of providing an opinion as to whether the use of a BiPAP machine to alleviate the symptom of obstructive sleep apnea since 1997 resulted in any additional disability, and if so, whether that additional disability was due to negligence on the part of VA or an event not reasonably foreseeable.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  While a thorough review of the entire claims file should be completed, the examiner should review the Veteran's testimony during the November 2013 hearing as well as the May 2015 VA examination and July 2015 addendum opinion.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with the record and sound medical judgment as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran incurred additional disability as a result of the use of a BiPAP machine.  Specifically, any ear, cardiac, pulmonary, respiratory disability as well as erectile dysfunction and bilateral leg circulatory disease
must be accounted for by the examiner.  

For each identified additional disability found to be a result of the use of a BiPAP machine, the examiner should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

6.  Issue a Statement of the Case (SOC) to the Veteran which addresses the issue of entitlement to service connection for mixed connective tissue disorder, as well as entitlement to an earlier effective date for the grant of service connection for tinnitus and the grant of TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  If, and only if, he perfects the appeal should the case be returned to the Board.  

7.  After completing the above action, and providing the Veteran an appropriate amount of time to respond to the requested for SOC, the AOJ must readjudicate the other issues on appeal.  If any benefit remains denied, the RO must provide the Veteran with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


